 Case 2:19-cv-10878-LVP-DRG ECF No. 1 filed 03/25/19                  PageID.1     Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


DANA E. LUNN,

       Plaintiff,                            Case No.: 19-

-vs-                                         Hon.

ARAMARK MANAGEMENT
SERVICES LIMITED PARTNERSHIP,
A Foreign Limited Partnership, and
UAW Local 160,

      Defendants.
_________________________________________/

Scott W. Rooney (P42282)
Nemes Rooney, P.C.
Attorneys for Plaintiff
26050 Orchard Lake Rd., Ste. 300
Farmington Hills, MI 48334
P: 248-442-3300
F: 248-442-3319
scott@nemesassociates.com

_________________________________________/

                    COMPLAINT AND DEMAND FOR JURY TRIAL

                                There is no other prior civil action
          arising out of the same transaction or occurrence as alleged in the complaint.

                                      s/ Scott W. Rooney_
                                   Scott W. Rooney (P42282)

       NOW COMES Plaintiff, Dana E. Lunn, by and through his counsel, Nemes Rooney,

P.C., and for his Complaint against Defendants, Aramark Management Services Limited

Partnership, A Foreign Limited Partnership, and UAW Local 160, states as follows:
 Case 2:19-cv-10878-LVP-DRG ECF No. 1 filed 03/25/19                   PageID.2     Page 2 of 8



                                 I. JURISDICTION/VENUE

       1.      At all times pertinent hereto, the Plaintiff was a resident of the County of Wayne,

State of Michigan.

       2.      The Defendant, UAW Local 160 was and is a labor union organization operating

in the County of Wayne, State of Michigan, hereinafter referred to as Defendant UAW.

       3.      The Defendant, Aramark Management Services L.P. is a foreign limited

partnership, licensed to do and doing business in the State of Michigan, which business was the

providing of employees to General Motors Corporation at its General Motors Tech Center in

Warren, MI. Defendant Aramark Management Services L.P. is hereinafter referred to as

Defendant Aramark.

       4.      That the events herein took place within the venue of this Court.

       5.      The events herein underlying including breaches of duty of fair representation

against the Defendant UAW and discrimination on the basis of race, gender and disability

against the Defendant Union as well as the Defendant-Employer, Aramark.

       6.      The Plaintiff, Dana Lunn, was at all times herein a faithful and hardworking

employee of the Defendant-Employer and was also a member of a protected class as he was

male, African-American and disabled.

       7.      That at all times pertinent hereto, the Defendants, both of them, had a duty to

fairly represent to Plaintiff, Dana Lunn, in any grievance he had with his Employer so that the

would not suffer injury and damage.

       8.      Each of the Defendants had a duty of fair representation under 29 U.S.C. 151-188

(1976), of the National Labor Relations Act and 301 of the Labor Management Relations Act, 29

U.S.C. §301 of the Labor Management Relations Act, 29 U.S.C. 185.



                                                2
 Case 2:19-cv-10878-LVP-DRG ECF No. 1 filed 03/25/19                    PageID.3      Page 3 of 8



       9.      That at all times pertinent hereto, the Defendants, each of them were under a duty

not to discriminate in their relationships with the Plaintiff in violation of the American with

Disabilities Act of 1990, et seq. and the Elliott-Larsen Civil Rights Act, Act 453 of 1976.

                                            II. FACTS

   10. Plaintiff incorporates by reference paragraphs 1 through 9 as if stated herein verbatim ,

       word for word and paragraph by paragraph.

   11. Plaintiff, Dana Lunn, was at all times an employee of defendant Aramark.

   12. Plaintiff was disabled in according with the Elliott-Larsen Civil Rights Act and the

       Americans with Disabilities Act at all times during his employment and such disabilities

       were known to his employer and the Defendant Union.

   13. Plaintiff’s disabilities did not affect his ability to perform his duties in the Housekeeping

       Department.

   14. Plaintiff was at all times a member of UAW Local 160 and was terminated from his

       employment as a custodian at the General Motors Tech center, Warren, MI.

   15. During his employment, Plaintiff was subject to harassment and verbal abuse by his

       supervisors, who were agents, servants and employees of Defendant Aramark, based

       upon his disability and gender.

   16. Plaintiff was terminated from his employment with Defendant Aramark on July 12, 2016,

       after it was falsely alleged that he violated workplace rules, and falsely alleged, without

       proof that he made a verbal threat over the phone to the Defendant UAW.

   17. That during his employment the Plaintiff’s supervisors, including Crystal Aesy and others

       harassed and degraded the Plaintiff over his disabilities, including that he looks scary and

       frightens people because of his appearance, an appearance caused by the two brain



                                                  3
Case 2:19-cv-10878-LVP-DRG ECF No. 1 filed 03/25/19                  PageID.4     Page 4 of 8



    tumors that had to be removed which resulted in facial disfigurement and vision

    disabilities.

 18. That upon being terminated, Plaintiff sought the assistance of the Defendant Union to file

    and represent him in a grievance in order to obtain his re-employment and back pay.

 19. That Defendant Union chose not to proceed with the grievance and instead sought to

    obtain his consent to settle the matter without re-employment or reimbursement for lost

    wages and benefits.

 20. As a result of the Defendants’ actions, the Plaintiff was subject to a Union IEB appeal

    denying him his right to proceed with the grievance, loss of his employment, inability to

    find suitable re-employment, pain, suffering, embarrassment and humiliation.

                                 III. DEFENDANT ARAMARK

 21. Plaintiff incorporates by reference paragraphs 1 through 20 as if stated herein verbatim ,

    word for word and paragraph by paragraph.

 22. Defendant owed Plaintiff duties under the Americans with Disabilities Act and the

    Elliott-Larsen Civil Rights Act to not discriminate against the Plaintiff on the basis of his

    disabilities.

 23. Defendant’s employees, including, but not limited to Crystal Aesy we re aware of

    Plaintiff’s disabilities and the harassment he received due to those disabilities. Defendant

    Employer undertook no efforts to remedy the discrimination and upon information and

    belief did make decisions regarding Plaintiff’s termination and discipline on the basis of

    said disabilities.




                                              4
Case 2:19-cv-10878-LVP-DRG ECF No. 1 filed 03/25/19                 PageID.5      Page 5 of 8



 24. Defendant Employer wrongfully alleged that the Plaintiff defrauded the Company of

    worktime without physical evidence of wrongdoing and with full knowledge that the

    Plaintiff had not acted in any manner different than any other employee.

 25. Defendant Employer further failed to address the abuse and harassment that was heaped

    upon the Plaintiff by a female supervisor thus discriminating against the Plaintiff on the

    basis of gender.

 26. Upon information and belief, Defendant Employer did not terminate other employees,

    including a female employee who was caught violating work rules thus evidencing that

    the Defendant discriminated against the Plaintiff on the basis of his gender and disability.

 27. That Defendant Employer, after being told by the Plaintiff that he was verbally abused

    and harassed by a supervisor, who was female chose not to address the Plaintiff’s

    complaints, but instead undertook a purported investigation of the Plaintiff which

    Defendant Employer then used as the basis to terminate the Plaintiff.

 28. Plaintiff, Dana Lunn, was at all times an exemplary employee, who though disabled was

    fully able to perform and did perform his duties without hesitation, but was retaliated

    against on the basis of his gender and disability.

 29. Defendant’s action as set forth above proximately caused the Plaintiff the loss of his

    employment, and said loss of employment caused economic and non-economic injury

    and damage in excess of $75,000.00, exclusive of interest, costs and attorney fees.

    WHEREFORE, Plaintiff requests that the Trier of Fact enter an award in excess of the

    jurisdictional limits of this Court for the Plaintiff and against the Defendant in an amount

    deemed just, fair and adequate compensation for the injuries and damages sustained.




                                              5
Case 2:19-cv-10878-LVP-DRG ECF No. 1 filed 03/25/19                   PageID.6      Page 6 of 8




                             IV. DEFENDANT’S UAW LOCAL 160.

 30. Plaintiff incorporates by reference paragraphs 1 through 29 as if stated herein verbatim ,

    word for word and paragraph by paragraph.

 31. Plaintiff was at all times entitled to the right to be fairy represented by the Defendant

    Union and not subject to discrimination on the basis of race, gender or disability.

 32. Defendant Union knowing that it had those duties as set forth above undertook to deny

    the Plaintiff his right to fair representation and to be free of discrimination when the

    Defendant Union made a decision not to proceed with arbitration, but instead seek to

    force the Plaintiff to accept a minimal settlement that would not benefit the Plaintiff.

 33. Defendant Union and its representatives involved in this matter knew that the Plaintiff

    was male, African-American and disabled, with a good working record and yet chose not

    to investigate the harassment and abuse that was the underlying cause of his retaliatory

    termination. Such actions are in violation of State and Federal discrimination law.

 34. Defendant Union was aware at the time of its failure to represent that the Defendant

    Employer had no videotape evidence to show that the Plaintiff left the facility in violation

    of work rules nor evidence of the purported verbal threat.

 35. Defendant Union chose to make a decision not to represent the Plaintiff on an arbitrary

    and capricious basis and in violation of its duty to fairly represent.

 36. The Defendant Union’s actions constituted a breach of duty and proximately caused

    economic and non-economic damage to the Plaintiff in excess of Seventy-Five Thousand

    ($75,000.00) Dollars.




                                               6
 Case 2:19-cv-10878-LVP-DRG ECF No. 1 filed 03/25/19                  PageID.7      Page 7 of 8



      WHEREFORE, Plaintiff requests that the Trier of Fact enter an award in excess of the

      jurisdictional limits of this Court for the Plaintiff and against the Defendant in an amount

      deemed just, fair and adequate compensation for the injuries and damages sustained.


                                            Respectfully submitted,

                                            By: s/ Scott W. Rooney___
                                            Scott W. Rooney (P42282)
                                            NEMES ROONEY, P.C.
                                            Attorneys for Plaintiff
                                            26050 Orchard Lake Rd., Ste. 300
                                            Farmington Hills, MI 48334
                                            P: 248-442-3300
                                            F: 248-442-3319
                                            scott@nemesassociates.com

Dated: March 25, 2019




                                               7
 Case 2:19-cv-10878-LVP-DRG ECF No. 1 filed 03/25/19              PageID.8   Page 8 of 8



                                DEMAND FOR JURY TRIAL

       NOW COMES Plaintiff, Dana E. Lunn, by and through his counsel, Nemes Rooney,

P.C., and demands a trial by jury.



                                        Respectfully submitted,

                                        By: /s/ Scott W. Rooney___
                                        Scott W. Rooney (P42282)
                                        NEMES ROONEY, P.C.
                                        Attorneys for Plaintiff
                                        26050 Orchard Lake Rd., Ste. 300
                                        Farmington Hills, MI 48334
                                        P: 248-442-3300
                                        F: 248-442-3319
                                        scott@nemesassociates.com

Dated: March 25, 2019




                                           8
